Case: 2:19-cv-05395-MHW-KAJ Doc #: 27 Filed: 11/10/20 Page: 1 of 7 PAGEID #: 378




                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF OHIO
                            EASTERN DIVISION

Joseph Shine-Johnson,

      Plaintiff,                                    Case No. 2:19-cv-5395

      V.                                            Judge Michael H. Watson

David Gray, et aL,                                  Magistrate Judge Jolson

      Defendants.

                              OPINION AND ORDER


      Joseph Shine-Johnson ("Plaintifr) is an inmate at the Belmont Correctional

Institution ("BCI"). He sues Director of the Ohio Department of Rehabilitation and

Correction ("ODRC") Annette Chambers-Smith ("Director Chambers-Smith"),

Chief Inspector of ODRC Eugene Hunyadi ("Chief Inspector Hunyadi"), BCI

Warden David Gray ("Warden Gray"), Institutional Inspector at BCI Patrick Haley

("Inspector Haley"), and two correctional officers at BCI, Lieutenant John

Callarick ("Lieutenant Callarick") and D. Winland ("Officer Winland") under 42

U.S.C. § 1983. Plaintiff sues each Defendant in his or her official and individual

capacities, alleging that they denied Plaintiff his right to access the courts under

the First, Fifth, and Fourteenth Amendments and denied him due process under

the Fifth and Fourteenth Amendments.

      The Magistrate Judge recommended that the Court dismiss Plaintiffs

Complaint, and Plaintiff objected. The Court previously adopted all aspects of

the Report and Recommendation ("R&R") save its recommendation to dismiss
Case: 2:19-cv-05395-MHW-KAJ Doc #: 27 Filed: 11/10/20 Page: 2 of 7 PAGEID #: 379




Plaintiff's access-to-the-courts claim. See Op. and Order, EOF No. 23. The

Court stayed resolution of PlaintifTs objection to the R&R's recommendation
concerning Plaintiffs access-to-the-courts claim and granted Plaintiff additional

time to supplement his objection, /of.; see also Order, EOF No. 25. Plaintiff has

filed his supplement. Supplemental Obj., EOF No. 26.

      Upon de nova review, the Court agrees with the Magistrate Judge's

recommendation that the access-to-the-courts claim in this case is governed by

the Sixth Circuit's recent decision in Sampson v. Garrett, 917 F.Sd 880 (6th Cir.

2019), cert, denied, 140 S. Ct. 528, 205 L. Ed. 2d 340 (2019).

      The district court construed the litigant's access-to-the-courts claim in

Sampson as follows, "[h]e asserts that he had valid claims to raise in his state

court appeal, but he was unable to fully and fairly raise them because the

defendants did not provide him with a complete and accurate record." Sampson

V. Garrett, No. 2:18-CV-12106, 2018 WL 3474633, at *2 (E.D. Mich. July 19.

2018), affdas modified, 917 F.3d 880 (6th Cir. 2019), cert, denied, 140 S. Ct.

528,205 L. Ed. 2d 340 (2019). The court found that such a claim was barred by

Heck as it would imply the invalidity of the plaintiffs conviction, id.

      The Sixth Circuit agreed. Sampson, 917 F.3d at 882. The Sixth Circuit

noted that this was the first instance in which it considered whether Heck barred

an "access-to-the-courts claim alleging state interference with a direct criminal

appeal." id. at 881. The Circuit explained that, to prevail on an access-to-the-

courts claim, a plaintiff must show that he was injured by being shut out of court.
Case No. 2:17-cr-204                                                      Page 2 of 7
Case: 2:19-cv-05395-MHW-KAJ Doc #: 27 Filed: 11/10/20 Page: 3 of 7 PAGEID #: 380




Id. In other words, the access-to-the-courts claim is merely "ancillary to [a lost]

underlying claim" and requires demonstrating that a defendant "scuttled [the

plaintiff's] pursuit of that lost, underlying claim, which must be both "nonfrivolous"

and "arguable" in order to show that denial of access to pursue that claim

resulted in injury. Id. (internal quotation marks and citation omitted).

      By arguing that he was denied access to the court during his direct appeal,

the plaintiff in Sampson had to show that "the information [he sought to use in the

appeal but was prevented from using] could make a difference in a nonfrivolous

challenge to his convictions," meaning he could win on his access-to-the-courts

claim only if he implied the invalidity of his conviction. Id. at 882. Thus, his

access-to-the-courts claim was barred by Heck.

      Plaintiff in this case attempted to distinguish Sampson by arguing that the

denial of access-to-the-courts In Sampson occurred during the direct appeal

whereas the denial here occurred in a post-appeal attempt to reopen the direct

appeal. Plaintiff contended that if he succeeded on the "lost, underlying claim"

here—the Rule 26(B) Application—he would gain onlythe reopening of his direct

appeal, not success and release from incarceration. See generally, Obj., ECF

No. 16. Thus, because remedy for the underlying claim would be merely a

reopening of the appeal and not release from incarceration, he contended that

Heck does not bar his claim. Id. at 2. Plaintiff reiterated that he seeks in this

§ 1983 action damages only for the unlawful denial of access to the courts; he



Case No. 2:17-cr-204                                                       Page 3 of 7
Case: 2:19-cv-05395-MHW-KAJ Doc #: 27 Filed: 11/10/20 Page: 4 of 7 PAGEID #: 381



does not ask for his conviction to be overturned or seek damages In connection

with an unconstitutional conviction. E.g., ECF No. 17.

      The Sixth Circuit rejected the Idea that Heck applies only where the

remedy for the deprivation of access to the courts would be Immediate release,

saying such an application would be "a crabbed reading of Heck as well as

\Mlkinson [v. Dotson, 544 U.S. 74 (2005)]." Sampson, 917 F.3d at 882. And

although this case does not Involve the exact same facts as Sampson, It Is

govemed by the principle In that case. As In Sampson, Plaintiff here argues that

the Defendants prevented him from reopening his direct appeal In order to assert

and litigate a claim that could have changed the outcome of that direct appeal.

As such, a favorable Judgment on his access-to-the-courts claim would bear on

the validity of Plaintiffs conviction just as It did In Sampson because the

underlying claim, the Rule 26(B) Application, Is nonfrlvolous and arguable only If

It could have changed the outcome of his direct appeal.

      In other words, the extra layer of the denial occurring In connection with

the filing of the Rule 26(B) Application rather than In connection with a filing

during the direct appeal does not change the Heck analysis. Cf. Cooper v.

Wamsley, No. 19-3809, 2020 WL 5000066, at *2 (6th CIr. Apr. 22, 2020) (finding

Heck barred access-to-the-courts claim, which alleged that the plaintiff was

denied access to the courts while appealing the denial of his Rule 26(B)

application): Harris v. Sowers, No. 2:16-cv-888, 2020 WL 635653, at *10 (S.D.

Ohio Feb. 11, 2020) (Inmate's claim that mall room officials delayed the merits
Case No. 2:17-cr-204                                                       Page 4 of 7
Case: 2:19-cv-05395-MHW-KAJ Doc #: 27 Filed: 11/10/20 Page: 5 of 7 PAGEID #: 382



brief for his habeas corpus case, which resulted in the brief being rejected as
untimely, was barred by Heck), R&R adopted at 2020 WL 1042381.
      Accordingly, under the law of the Sixth Circuit, Plaintiffs access-to-the-

courts claim in this § 1983 case is barred by Heck.'^

       In his supplemental objection. Plaintiff appears to vacillate between

arguing consistently with the above and inconsistently conceding that any

request to reopen his direct appeal is barred by Heck. Compare Supp. Obj. 6,

EOF No. 26 ("To prove Shine-Johnson's claim was not frivolous he would not

have to prove the invalidity of his claim."), with id. at 10 ("The plaintiff concedes

§1983 is not proper to have his proceeding reopened but is proper for injunctive

relief he is seeking to prevent the impediment of his filings."). Ultimately, Plaintiff

argues that less than his entire access-to-the-courts claim is barred by Heck

because part ofthe relief he requests is a forward-looking injunction that prohibits
Defendants from preventing Plaintiff from accessing the courts in the future. Id.



^The Court understands why Plaintiff feels that this rule places him in a "Catch 22."
ECF No. 19. Heck bars him from raising his access-to-the-courts claim in a § 1983
action, and he believes (probably correctly) that he would typically be prevented from
raising his underlying constitutional Issue in a habeas petition because It was
procedurally defaulted in state court—due, according to Plaintiff, to Defendants denying
him access to the courts, which denial cannot be remedied in this § 1983 action
because it is barred by Heck. The answer seems to be thatthe proper course Is for
Plaintiff to raise his constitutional issue in a habeas petition and assert the denial of
access to the courts as cause and prejudice to overcome any procedural default. The
Court offers no opinion on whether such an argument would ultimately be meritorious,
as that is for the habeas court to decide. The Court merely shows Plaintiff that the law
regarding Heckdoes not result in the Catch 22 scenario he decries. Rather, it serves its
purpose by relegating claims bearing on the validity ofan underlying conviction to their
proper sphere, which is habeas.
Case No. 2:17-cr-204                                                          Page5 of7
Case: 2:19-cv-05395-MHW-KAJ Doc #: 27 Filed: 11/10/20 Page: 6 of 7 PAGEID #: 383




at 12. He seems to argue that the part of his claim requesting such relief is not
barred by Heck. See id. at 9-10.

      But to use the lingo in Christopher v. Harbury, 536 U.S. 403 (2002), from
which Plaintiff quotes, PiaintifTs access-to-the-courts claim involved "an

opportunity already lost"—^the reopening of his direct appeal—and a forward-

looking injunction cannot remedy that injury. See id. at 413-15. "[WJhen the

access claim (like this one) looks backward, the complaint must identify a remedy

that may be awarded as recompense but not otherwise available in some suit

that may yet be brought." id. at 415. Although Plaintiff argues that standard is

met here because he seeks a forward-looking injunction and not solely an

injunction requiring the reopening of his direct appeal, the Court disagrees. The

relief afforded by a forward-looking injunction would not recompense the prior

alleged denial of access to the courts, and an injunction relating to future

attempts to access the courts in connection with underlying claims other than his

application to reopen his direct appeal is not otherwise unavailable in a different

proceeding.

      In sum, regardless of the relief Plaintiff seeks for the past alleged violation

(damages or injunction), a favorable ruling on his access-to-the-courts claim

implicates his criminal conviction and is barred by Heck.

      The R&R is ADOPTED. PiaintifTs sole remaining claim—his access-to-

the-courts claim—is DISMISSED WITHOUT PREJUDICE.



Case No. 2:17-cr-204                                                       Page 6 of 7
Case: 2:19-cv-05395-MHW-KAJ Doc #: 27 Filed: 11/10/20 Page: 7 of 7 PAGEID #: 384




      The Clerk shall enter judgment for Defendants on PlaintifTs Fifth and

Fourteenth Amendment due process claims and terminate this case.

      IT IS SO ORDERED.




                                     MICHAEL H. WATSON, JUDGE
                                     UNITED STATES DISTRICT COURT




Case No. 2:17-cr-204                                                   Page 7 of 7
